DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      ANGEL LUIS DIAZ-CURET,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-1694

                              [June 10, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Susan Alspector,
Judge; L.T. Case Nos. 11-18318CF10A and 11-20193CF10A.

  Angel Luis Diaz-Curet, Quincy, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.